DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-4, 6-7 and 9-20 in the reply filed on 06/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 6-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180051137 (hereinafter referred to as Kim) in view of US Patent 10122044 (hereinafter referred to as Tan, already of record).
	Kim discloses a method of assembling lithium secondary battery comprising with a negative electrode, a porous separator and a positive electrode wherein the negative electrode comprises a negative electrode active layer comprising a lithium metal or an alloy of lithium metal, and a protective layer disposed on the negative electrode active layer, with a thickness of 1 nm to 10 µm, wherein the protective layer comprises a polymer matrix having a three dimensional crosslinked network structure of polymer and inorganic filler for the purpose of improving the mechanical strength of the polymer matrix. The inorganic filler may be specifically silica, alumina, etc., and may preferably be contained in the amount of 0.1 to 10% by weight based on a total weight of (paragraphs [0009],[0013], [0019], [0022], [0089] and [0103]). Kim discloses that the positive electrode comprises lithium-containing transition metal oxide (paragraph [0101]) and the electrolyte is liquid or polymer electrolyte (paragraph [0003] and [0016]). 
	Kim does not expressly disclose the crosslinked network structure of polymer of the instant claims. However, in the same field of endeavor, Tan teaches adding gel polymer to the electrode improves the rheological properties of the electrodes by inhibiting the migration of active particles during cycling (column 4, lines 58-67). The polymer additive maybe poly(3,4-ethylenedioxythiophene) (column 12, lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time of 
	The examiner additionally notes that the courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES

Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722